                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
8
     GERALD E,
9
                  Plaintiff,
10                                                     Case No. 3:18-cv-05607-RAJ
            v.
11                                                     ORDER
     COMMISSIONER OF SOCIAL
12
     SECURITY,
13
                  Defendant.
14
15                                   I.   INTRODUCTION
16          This matter is before the Court on Plaintiff’s Objections to Magistrate Judge Brian
17   A. Tsuchida’s proposed Report and Recommendations. Dkt. # 19. For the reasons below,
18   it is ORDERED that the proposed Report and Recommendations are ADOPTED IN
19   FULL.
20                                    II. BACKGROUND
21          Plaintiff seeks judicial review and reversal of the Commissioner’s decision denying
22   his application for Disability Insurance. Dkt. # 4. This Court has jurisdiction to hear the
23   Complaint pursuant to 42 U.S.C. § 405(g). Due to the nature of this action, it was referred
24   upon filing to United States Magistrate Judge Brian A. Tsuchida. Judge Tsuchida entered
25   a proposed Report and Recommendations, where he recommended the Commissioner’s
26   final decision be affirmed and the case dismissed with prejudice.
27
28   ORDER – 1
1                                       III. DISCUSSION
2           The portions of Judge Tsuchida’s proposed Report and Recommendations to which
3    any party objects are reviewed de novo, otherwise the report is reviewed for clear error.
4    When proposed findings and recommendations are met with objection, the Court reviews
5    the relevant portions of the United States Magistrate Judge’s report de novo. 28 U.S.C. §
6    636(b). When no party objects, the Court reviews the report for clear error. McDonnell
7    Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear
8    error is present only if the Court is left with a “definite and firm conviction that a mistake
9    has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).
10          Here, Plaintiff contends (1) that Judge Tsuchida used an incomplete legal standard
11   in discounting the opinion of the treating certified physician assistant Mike Meyers; (2)
12   that Judge Tsuchida improperly discounted Plaintiff’s symptom testimony; and (3) that
13   Judge Tsuchida improperly found the Administrative Law Judge’s RFC to be complete.
14   Dkt. # 19.
15          A.     Mike Meyers’ Opinion
16          Plaintiff claims that Judge Tsuchida’s did not apply the correct legal standard in
17   concluding that the Administrative Law Judge (ALJ) provided germane reasons for its
18   treatment of Myers’ opinion. Meyers is not a doctor and thus is not an “acceptable medical
19   source.” See 20 C.F.R. § 404.1513(a). Accordingly, if the ALJ wishes to discount the
20   testimony of the lay witnesses, he must give reasons that are germane to each witness.
21   Dodrill v. Shalala, 12 F.3d 915, 918–19 (9th Cir. 1993). The Appeals Council (AC), in
22   adopting the ALJ’s opinion, assigned little weight to Meyers’ opinion because (1) his
23   opinion on Plaintiff’s limitations with respect to sitting, standing, and working were
24   inconsistent with opinion evidence and treatment records; (2) his opinion contained
25   insufficient rationale of evidence relied upon to support the restrictive findings and was
26   inconsistent with evidence reflecting only mild pitting edema in the lower extremities; and
27   (3) his opinion concerning limitations related to Plaintiff’s ability to reach, finger, engage
28   ORDER – 2
1    in fine manipulation, bend and stoop lacked a specific quantitative function-by-function
2    assessment of Plaintiff’s work-related abilities. Dkt. # 8-2 at 6. Plaintiff’s objection that
3    germane reasons for discounting Myers’ opinion is not well-taken and Judge Tsuchida’s
4    report and recommendations on this issue will be adopted.
5           B.      Plaintiff’s Symptom Testimony
6           Plaintiff claims that Judge Tsuchida improperly discounted Plaintiff’s symptom
7    testimony. The ALJ must provide specific, clear, and convincing reasons to reject a
8    claimant’s testimony. Burrell v. Colvin, 775 F.3d 1133, 1128 (9th Cir. 2014). “To support
9    a lack of credibility finding, the ALJ [is] required to point to specific facts in the record....”
10   Vasquez v. Astrue, 572 F.3d 586, 592 (9th Cir. 2009). Contrary to Plaintiff’s assertions,
11   the ALJ pointed to numerous medical visits over several years that undermined Plaintiff’s
12   symptom reports. Dkt. # 8-2 at 144-48. Moreover, the ALJ referenced evidence of
13   Plaintiff’s activities as contradicting his testimony as to the degree of his physical and
14   mental impairments. See Turner v. Commissioner of Social Security, 613 F.3d 1217, 1225
15   (9th Cir. 2010). The ALJ did not err in his analysis. Judge Tsuchida’s report and
16   recommendations on this issue will be adopted.
17          C.      RFC analysis
18          RFC is the “maximum degree to which [a claimant] retains the capacity for
19   sustained performance of the physical-mental requirements of jobs.” 20 C.F.R. 404, Subpt.
20   P, App. 2 § 200(c). Even if an ALJ erroneously finds an impairment to be non-severe, the
21   error is harmless if the ALJ properly considers the limitations caused by the impairment at
22   the later steps. Lewis v. Astrue, 498 F.3d 909, 910 (9th Cir. 2007). Plaintiff claims that
23   the ALJ’s RFC did not include reasonable limitations related to Mr. Eitner’s fibromyalgia,
24   arthritis in his hands and chronic edema in his legs.
25          However, the ALJ did in fact note that he took Plaintiff’s fibromyalgia pain into
26   consideration in formulating the RFC. Dkt. # 8-2 at 142. Indeed, the ALJ noted that
27   “[r]egardless of its designation, the effects of pain from the possibility of [fibromyalgia],
28   ORDER – 3
1    along with other conditions, are considered in determining the residual functioning
2    capacity.” Id. Moreover, it is clear that the ALJ took into consideration Plaintiff’s
3    osteoarthritis. See, e.g., id. And for the same reasons discussed in Judge Tsuchida’s report
4    and recommendations, Plaintiff’s objections regarding limitations related to his chronic
5    edema and scleritis are without merit. Dkt. #18 at 12-13. Judge Tsuchida’s report and
6    recommendations on this issue will be adopted.
7                                     IV. CONCLUSION
8           For the reasons stated above, it is ORDERED that the proposed Report and
9    Recommendations are ADOPTED IN FULL. Dkt. # 18. The case is DISMISSED with
10   prejudice.
11
            DATED this 9th day of September, 2019.
12
13
14
                                                      A
                                                      The Honorable Richard A. Jones
15
                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
